Interim Decision #1640

llfk.r.uat or DEVINTAk
In Visa. Petition Proceedings
A-19870799
Decided by Acting District Director June 6, 1968
Notwithstanding beneficiary does not possess a baccalaureate degree in organic
chemistry, his high education. a master's degree received from a university
in the United States, coupled with his extensive specialized experience in
the chemical industry qualifies him for professional status as an organic
chemist; therefore, a petition to accord him preference classification under
section 203(a) (3), Immigration and Nationality Act, as amended by
P.L. 89-236, as an organic chemist, Is approved.

The petitioner, Standard Products Company, Cleveland, Ohio,
seeks to employ an organic chemist to originate and modify vinyl
compound formulations and to advise as to quality control on-production and raw material purchases. The company, established in
1936, is .a. large marmfacturer of molded and extruded rubber and
plastic automotive parts,, that employs an average of 280 persons,
and has annual gross sales in excess of twelve million dollars.
The petitioner requires an organic chemist to set up a vinyl dry
blending process for economic advantages. The petitioner attempted
for six months to locate a suitable chemist with experience in vinyl
dry blending processing.'
The beneficiary is an unmarried, 33-year-old native of Pakistan
and citizen of India. He was admitted to the United States as a
nonimmigrant student. Evidence has been presented that he received
a bachelor of science degree from the University of Bombay, India,
in April 1957, where his major field of study was in chemistry.
The Office of Education, Department of Health, Education, and
Welfare, has stated that in their opinion this degree is the equivalent of two years of college credit in the United States. The Wm. Aciary also received a master of business administration degree from
Xavier University, Cincinnati, Ohio, in January 1965. From March
1954 to July 1958, he was employed as a' process plant operator by
the Standard Vacuum Oil Company (ESSO), Bombay, India, eon800

Interim Decision 41640
ducting laboratory tests on gasoline, kerosene, and naphtha; from
September 1958 to June 1963, as assistant plastics chemist by the
Continental Rubber Company, Hannover, Germany, in plasticized
polyvinylchloride formulation, cellular polyv.kyldhloritle production

methods, glass-fiber-reinforced plastics, and silicone rubber processing studies; and from February 1965 to the present date, by the
petitioner, as an organic chemist in the formulation of vinyl plastics.
In February 1966, the beneficiary was elected a Member of the
American Chemical Society.
Under section 203(a) (3) of the Immigration and Nationality Act,
third preference quota status may be accorded to "qualified immigrants who are members of the professions."

Section 101(a) (32) of the Act, as amended, states the term "profession" shall include, but not be limited to, architects, engineers,
lawlreisf physicians, surgeons and teachers in elementary or secondary schools, colleges, academies or seminaries. Recognition of professional status normally is attained through completion of high
education, sometimes followed by licensure or other similar official
permission to practice a profession. A combination of high education and specific job experience can qualify a person for professional
status in an occupation for which he does not possess a baccalaureate degree.
In accordance with Part 204.2(f), Title 8, .Code of Federal Regulations, Form ES-575A, Statement of Qualifications of Alien, was
referred to the Bureau of Employment Security of the Department
of Labor for a determination as to whether the certification required.
by section 212(a) (14) of the Act should be issued. The labor certification was issued., and the Form ES-575A was returned to this
office by the Bureau of Employment Security. Subsequently, the
labor certification was resubmitted to the Bureau of Employment
Security, Niith a request for an opinion as to whether the beneficiary
should be considered a member of the professions based on his
education and his experience in the chemical industry. '
In its reply, the Bureau of Employment Security stated that
pursuant to its study of the evidence of the beneficiary's qualifications, the Bureau was of the opinion that his education, coupled
with his extensive specialized experience in. the chemical industry,
qualified him for the position of organic chemist This office concurs in the Bureau's advisory opinion and has concluded tliat, as a
qualified organic chemist, the beneficiary is entitled to classification
as a "member of the professions" within the meaning of section
203 (a) (3) of the Immigration and Nationality Act, as amended.
ORDER: It is ordered that the petition be approved.
801

